
	

116 S2091 IS: Backlog Elimination, Legal Immigration, and Employment Visa Enhancement Act
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2091
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2019
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce the backlog of foreign nationals seeking employment-based visas, and for other purposes.
	
	
		1.Short titles
 This Act may be cited as the Backlog Elimination, Legal Immigration, and Employment Visa Enhancement Act or the BELIEVE Act.
		2.Allocation of employment-based visas
 (a)Worldwide levelSection 201(d)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1151(d)(1)(A)) is amended by striking 140,000 and inserting 270,000.
 (b)Elimination of per-Country limitation for employment-Based immigrantsSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended to read as follows:
				
 (2)Per country levels for family-sponsored immigrantsSubject to paragraphs (3), (4), and (5), the total number of immigrant visas made available to natives of any single foreign state or dependent area under section 203(a) in any fiscal year may not exceed 7 percent (in the case of a single foreign state) or 2 percent (in the case of a dependent area) of the total number of such visas made available under such subsection in that fiscal year.
					.
 (c)Preference allocations for employment-Based immigrantsSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking 28.6 percent and inserting 29.63 percent;
 (2)in paragraph (2)(A), by striking 28.6 percent and inserting 29.63 percent; (3)in paragraph (3)(A), in the matter preceding clause (i), by striking 28.6 percent and inserting 29.63 percent;
 (4)in paragraph (4), by striking 7.1 percent and inserting 3.7 percent; and (5)in paragraph (5)(A), in the matter preceding clause (i), by striking 7.1 percent and inserting 7.41 percent.
 (d)Treatment of family membersSection 203(d) of the Immigration and Nationality Act (8 U.S.C. 1153(d)) is amended by adding at the end the following: Visas issued to a spouse or child of an immigrant described in subsection (b) shall not be counted against the worldwide level of such visas set forth in section 201(d)(1) or the per country level set forth in section 202(a)(2)..
			3.Health care workers
 (a)Exemption from numerical limitationsSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
				
 (F)Aliens who are members of an occupation that the Secretary of Labor has designated under Group I of Schedule A pursuant to section 656.15 of title 20, Code of Federal Regulations, and are coming to the United States to work in such occupation, and the spouses and children (as defined in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1)) of such aliens. Aliens described in this subparagraph may apply for an immigrant visa.
 (b)PetitionSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)) is amended by adding at the end the following:
				
 (M)Any employer desiring and intending to employ within the United States an alien entitled to classification under section 201(b)(1)(F) may file a petition with the Secretary of Homeland Security for such classification..
			4.Dependents of nonimmigrants
 (a)Exemption from numerical limitations for certain college graduatesSection 201(b)(1) of the Immigration and Nationality Act, as amended by section 3(a), is further amended by adding at the end the following:
				
 (G)Aliens who— (i)are not inadmissible under section 212(a) or deportable under section 237(a);
 (ii)have lived in the United States an aggregate period of not less than 10 years; (iii)were admitted as a dependent of a nonimmigrant under subparagraph (E), (H), or (L) of section 101(a)(15); and
 (iv)graduated from an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a))) in the United States..
 (b)PetitionSection 204(a)(1) of the Immigration and Nationality Act, as amended by section 3(b), is further amended by adding at the end the following:
				
 (N)Any employer desiring and intending to employ within the United States an alien entitled to classification under section 201(b)(1)(G) may file a petition with the Secretary of Homeland Security for such classification..
 (c)Authorization of employment for children and spouses of nonimmigrantsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
				
 (s)The Secretary of Homeland Security shall authorize an alien spouse admitted under subparagraph (E), (H), or (L) of section 101(a)(15), who is accompanying or following to join a principal alien admitted under any such subparagraph, to engage in employment in the United States, and shall provide such spouse with an employment authorized endorsement or other appropriate work permit.
 (t)The Secretary of Homeland Security shall authorize an alien child admitted under subparagraph (E), (H), or (L) of section 101(a)(15), who is accompanying or following to join a principal alien admitted under any such subparagraph, to engage in employment in the United States, and shall provide such child with an employment authorized endorsement or other appropriate work permit if—
 (1)the child is at least 16 years of age; (2)the child, or the child’s legal representative, requests such work authorization; and
 (3)any employment in which the child may engage complies with the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.)..
 (d)Adjustment of status early filing for nonimmigrants with approved immigrant petitionsSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended— (1)by amending subsection (a) to read as follows:
					
 (a)Status as person admitted for permanent residence on application and eligibility for immigrant visaThe Secretary of Homeland Security, in the discretion of the Secretary and under such regulations as the Secretary may prescribe, may adjust the status of an alien who was inspected and admitted or paroled into the United States or the status of any other alien with an approved petition for classification as a VAWA self-petitioner if—
 (1)the alien makes an application for such adjustment; (2)the alien is eligible to receive an immigrant visa and is admissible to the United States for permanent residence; and
 (3)an immigrant visa is immediately available to the alien at the time the alien’s application is adjudicated.; and
 (2)by adding at the end the following:  (n)Adjustment of status application after an approved immigrant petition (1)ApplicationAn alien who has an approved immigrant petition may file an adjustment of status application under subsection (a), which, if the alien is otherwise eligible, shall remain pending until a visa number becomes available.
 (2)StatusAn admissible alien who has properly filed an adjustment of status application under subsection (a) shall, throughout the pendency of such application—
 (A)have a lawful status and be considered lawfully present for purposes of section 212; and (B)following a biometric background check, be eligible for employment and travel authorization incident to such status.
 (3)Biometric background checkAny biometric background check performed with respect to an alien during the 1-year period immediately preceding the alien’s submission of an application for an adjustment of status under subsection (a) shall be sufficient for meeting the biometric background check requirement under paragraph (2)(B)..
				
